Case 2:18-cv-14385-RLR Document 9 Entered on FLSD Docket 10/30/2018 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 2:18-cv-14385-RLR

 DWAYNE GLOSSON,

                Plaintiff,
 v.

 JOHN H. SANDERS, individually,
 and JOSAN CONSTRUCTION COMPANY, LLC,
 a Florida Limited Liability Company,

                Defendants.
                                                      /

      DEFENDANTS’ SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME
                     TO FILE ANSWER TO COMPLAINT

        Defendants John H. Sanders and Josan Construction Company, LLC, move this Court for

 a second fourteen (14)-day extension of time within which to file an Answer to the Complaint, to

 and including November 13, 2018, as the parties have reached a settlement and are preparing the

 appropriate settlement documentation and related moving papers for this Court’s review pursuant

 to Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350 (11th Cir. 1982). Plaintiff does

 not oppose the extension herein sought.

        BASED ON THE FOREGOING, Defendants move this Court for a fourteen (14)-day

 extension of time to file an Answer, to and including November 13, 2018, and for such other and

 further relief as the Court deems just and proper.
Case 2:18-cv-14385-RLR Document 9 Entered on FLSD Docket 10/30/2018 Page 2 of 2



 Dated this 30th day of October, 2018.

                                             MURPHY & WALKER, P.L.
                                             2001 U.S. Highway 1
                                             Vero Beach, FL 32960
                                             Telephone: (772) 231-1900
                                             Facsimile: (772) 231-4387
                                             Primary email: cwalker@murphywalker.com
                                             Secondary: bodom@murphywalker.com
                                             pleadings-walker@murphywalker.com

                                             By:     /s/ Casey Walker
                                                     Casey Walker
                                                     Florida Bar No. 099848
                                                     Brooke W. Odom
                                                     Florida Bar No. 859990


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was filed via the CM/ECF

 filing system to: Maurice Arcadier, Esq., Ethan B. Babb, Esq., Arcadier, Biggie & Wood,

 PLLC, 2815 W. New Haven, Suite 304, Melbourne, FL 32904, office@wamalaw.com,

 arcadier@wamalaw.com this 30th day of October, 2018.

                                             /s/ Casey Walker
                                             Casey Walker
                                             Florida Bar No. 099848




                                                2
